



SABRE CORPORATION
2016 OMNIBUS INCENTIVE COMPENSATION PLAN
FORM OF EXECUTIVE OFFICER RESTRICTED STOCK UNIT GRANT AGREEMENT
THIS AGREEMENT (the “Agreement”), is made as of this 15th day of March 2018
between Sabre Corporation (the “Company”) and __________ (the “Participant”).
WHEREAS, the Company has adopted the Sabre Corporation 2016 Omnibus Incentive
Compensation Plan (the “Plan”) to promote the interests of the Company and its
stockholders by providing the employees and non-employee directors of the
Company, who are largely responsible for the management, growth, and protection
of the business of the Company, with incentives and rewards to encourage them to
continue in the service of the Company;
WHEREAS, Section 7 of the Plan provides for the Grant to Participants of Other
Stock-Based Awards, including restricted stock units (“RSUs”).
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:


1



--------------------------------------------------------------------------------




1.
Grant of RSUs. Pursuant to, and subject to, the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Participant ________
RSUs. Each RSU granted hereunder represents the right to receive one share of
the Company’s Common Stock on the Settlement Date (as defined herein), upon the
terms and subject to the conditions (including the vesting conditions) set forth
in this Agreement and the Plan.

2.
Grant Date. The grant date of the RSUs is March 15, 2018 (the “Grant Date”).

3.
Vesting of RSUs.

(a)
The RSUs shall be eligible to vest in four annual Eligible RSU Installments as
follows: Each Eligible RSU Installment (as defined in Section 3(b) below) shall
vest on March 15 of each of calendar years 2019, 2020, 2021 and 2022 that next
follow the Annual Performance Period (as defined in Section 3(b)) to which the
Eligible RSU Installment corresponds (each, a “Vesting Date”), provided the
Participant remains continuously employed by the Company through the applicable
Vesting Date except as provided in Sections 3(d) and 3(e) hereof.

(b)
“Eligible RSU Installment” shall mean a number of RSUs equal to the sum of ((X)
x [50% x (Y)) + ((X) x 50% x (Z))], where

“(X)” means the number of RSUs set forth in Section 1, multiplied by 25%;
provided that the final Eligible RSU Installment shall include a number of RSUs
that would result in an aggregate number of RSUs that is subject to all Eligible
RSU Installments equal to the total number of RSUs granted in Section 1,
“(Y)” means a percentage ranging from 0%-150%, representing the level of
achievement by the Company of the Revenue target for the Company’s most recent
fiscal year ending prior to the corresponding applicable Vesting Date (the
“Applicable Annual Performance Period”) based on the vesting chart set forth in
Schedule A to this Agreement), and
“(Z)” means a percentage ranging from 0%-150%, representing the level of
achievement by the Company of the Pre-Tax Adjusted EPS target for the Applicable
Annual Performance Period based on the vesting chart set forth in Schedule A to
this Agreement).
The number of RSUs subject to an Eligible RSUs Installment shall be fixed as of
the date that the Committee determines the level of attainment of the Company’s
Revenue target and the Company’s Pre-Tax Adjusted EPS target for the Applicable
Annual Performance Period.
(c)
In the event the Participant’s Employment terminates prior to a Vesting Date for
any reason other than the Participant’s (1) Retirement (as defined in Section
3(d)) or (2) Qualifying Termination following a Change in Control, any unvested
RSUs subject to an Eligible RSU Installment will be immediately forfeited as of
the date of such termination of Employment.



2



--------------------------------------------------------------------------------




(d)
In the event the Participant’s Employment terminates due to Retirement, the
Eligible RSU Installments that would have vested on the first and second Vesting
Dates immediately following such termination had the Participant’s Employment
continued through such date will vest on the applicable Vesting Date.
“Retirement” for purposes of this Agreement shall mean the Participant’s
voluntary or involuntary termination of Employment (and shall not include a
termination by the Company (or if different, the employer) of the Participant’s
Employment for Cause or if the Company determines, in its sole discretion, that
the Participant is not in good standing at the time of such termination) on a
date when (i) the Participant has reached the age of 60, (ii) the Participant
has completed at least five (5) years of continuous Employment and (iii) the sum
of the Participant’s age and number of completed years of continuous Employment
by the Participant is not less than 70. “Cause” for purposes of this Agreement
shall have the meaning set forth in the Sabre Corporation Executive Severance
Plan, as amended from time to time without regard to whether the Participant
participates or is eligible to participate in the Sabre Corporation Executive
Severance Plan.

(e)
In the event the RSUs are assumed in connection with a Change in Control and the
Participant’s Employment terminates by reason of a Qualifying Termination during
the one-year period following a Change in Control, all unvested Eligible RSU
Installments determined based on an assumed attainment level of 100% (i.e., (Y)
and (Z) components of each unvested Eligible RSU Installment shall be equal to
100%) will immediately vest on the date of such Qualifying Termination.

4.
Settlement. Settlement of any RSUs granted hereunder will be made in the form of
shares of Common Stock no later than thirty (30) days following the applicable
Vesting Date or, in the event of a Qualifying Termination, the date the
Qualifying Termination, occurs (each such date, a “Settlement Date”). For
purposes of clarification, if the Participant’s Employment terminates after the
applicable Vesting Date of any RSUs but prior to the Settlement Date of such
RSUs (including as a result of a Qualifying Termination following a Change in
Control), such RSUs will remain vested and be subject to settlement by the
Company. Notwithstanding the foregoing, for purposes of complying with Code
Section 409A, if the RSUs are considered deferred compensation under Code
Section 409A (“Deferred Compensation”), the Participant is a U.S. taxpayer and
the shares of Common Stock are to be settled by reference to the termination of
the Participant’s Employment, the RSUs shall not be settled until the
Participant experiences a “separation from service” within the meaning of Code
Section 409A. In addition, if the foregoing sentence applies and the Participant
is a “specified employee,” within the meaning of Code Section 409A, on the date
the Participant experiences a separation from service, then the RSUs shall be
settled on the first business day of the seventh month following the
Participant’s separation from service, or, if earlier, on the date of the
Participant’s death, to the extent such delayed payment is required in order to
avoid a prohibited distribution under Code Section 409A.

5.
Rights as a Shareholder. The Participant shall have no rights as a stockholder
of the Company with respect to any shares of Common Stock covered by or relating
to the



3



--------------------------------------------------------------------------------




RSUs until the date of issuance to the Participant of a certificate or other
evidence of ownership representing such shares of Common Stock in settlement
thereof. For purposes of clarification, the Participant shall not have any
voting or dividend rights with respect to the shares of Common Stock underlying
the RSUs prior to the applicable Settlement Date.
6.
Transferability. Subject to any exceptions set forth in the Plan, until such
time as the RSUs are settled in accordance with Section 4, the RSUs or the
rights represented thereby may not be sold, pledged, hypothecated, or otherwise
encumbered or subject to any lien, obligation, or liability of the Participant
to any party (other than the Company), or assigned or transferred by such
Participant, but immediately upon such purported sale, assignment, transfer,
pledge, hypothecation or other disposal of the RSUs will be forfeited by the
Participant and all of the Participant’s rights to such RSUs shall immediately
terminate without any payment or consideration from the Company.

7.
Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan shall govern. All capitalized terms used and
not defined herein shall have the meaning given to such terms in the Plan.

8.
Taxes. The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Employer. The Participant further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSUs,
including, but not limited to, the grant, vesting or settlement of the RSUs, the
subsequent sale of shares of Common Stock acquired pursuant to such settlement
and the receipt of any dividends and/or dividend equivalent; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any applicable withholding obligations
with regard to all Tax-Related Items by one or a


4



--------------------------------------------------------------------------------




combination of the following: (a) withholding from the Participant’s wages or
other cash compensation paid to the Participant by the Company and/or the
Employer; or (b) withholding from proceeds of the sale of shares of Common Stock
acquired upon vesting/settlement of the RSUs either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Participant’s behalf
pursuant to this authorization); or (c) withholding in shares of Common Stock to
be issued upon settlement of the RSUs, provided, however that if the Participant
is a Section 16 officer of the Company under the Exchange Act, then the Company
will withhold shares of Common Stock to be issued upon settlement of the RSUs
upon the relevant taxable or tax withholding event, as applicable, unless the
Committee (as constituted in accordance with Rule 16b-3 under the Exchange Act)
establishes a different method of withholding from alternatives (a) or (b).
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates in the
Participant’s jurisdiction, in which case the Participant may receive a refund
of any over-withheld amount in cash and will have no entitlement to the
equivalent in Common Stock. If the obligation for Tax-Related Items is satisfied
by withholding in shares of Common Stock, for tax purposes, the Participant is
deemed to have been issued the full number of shares of Common Stock subject to
the vested RSUs, notwithstanding that a number of the shares of Common Stock are
held back solely for the purpose of paying the Tax-Related Items.
Finally, the Participant agrees to pay to the Company or the Employer, any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the shares of Common Stock or the proceeds of the
sale of shares of Common Stock if the Participant fails to comply with the
Participant’s obligations in connection with the Tax-Related Items.
9.
Construction of Agreement. Any provision of this Agreement (or portion thereof)
which is deemed invalid, illegal or unenforceable in any jurisdiction shall, as
to that jurisdiction and subject to this section, be ineffective to the extent
of such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction. If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable. No
waiver of any provision or violation of this Agreement by the Company shall be
implied by the Company’s forbearance or failure to take action. No provision of
this Agreement shall be given effect to the extent that such provision would
cause any tax to become due under Section 409A of the Code.



5



--------------------------------------------------------------------------------




10.
Delays or Omissions. No delay or omission to exercise any right, power or remedy
accruing to any party hereto upon any breach or default of any party under this
Agreement, shall impair any such right, power or remedy of such party nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.

11.
No Special Employment Rights; No Right to Award. Nothing contained in the Plan
or any Award shall confer upon the Participant any right with respect to the
continuation of his Employment by or service to the Company or the Employer or
interfere in any way with the right of the Company or the Employer at any time
to terminate such Employment or service or to increase or decrease the
compensation of the Participant from the rate in existence at the time of the
grant of the RSUs. The rights or opportunity granted to the Participant on the
making of an Award shall not give the Participant any rights or additional
rights to compensation or damages in consequence of either: (i) the Participant
giving or receiving notice of termination of his or her office or Employment;
(ii) the loss or termination of his or her office or Employment with the Company
or its Subsidiaries or Affiliates for any reason whatsoever; or (iii) whether or
not the termination (and/or giving of notice) is ultimately held to be wrongful
or unfair.

12.
Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other RSU
grant materials by and among, as applicable, the Employer, the Company and its
other Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all RSUs or any other entitlement to shares of stock or
equivalent benefits awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of Data may be located in the United States or elsewhere, and that
the recipient’s country (e.g.,


6



--------------------------------------------------------------------------------




the United States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of Data by contacting his or her local
human resources representative. The Participant authorizes the Company, Morgan
Stanley Smith Barney and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that if he or she resides outside the United States, he
or she may, at any time, view Data, request information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Further, the Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke his or her consent, his or her Employment status or
service with the Employer will not be affected; the only consequence of refusing
or withdrawing the Participant’s consent is that the Company would not be able
to grant RSUs or other Awards to the Participant or administer or maintain such
Awards. Therefore, the Participant understands that refusing or withdrawing his
or her consent may affect the Participant’s ability to participate in the Plan.
For more information on the consequences of the Participant’s refusal to consent
or withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.
Finally, upon request of the Company or the Employer, the Participant agrees to
provide an executed data privacy consent form to the Employer or the Company (or
any other agreements or consents that may be required by the Employer or the
Company) that the Company and/or the Employer may deem necessary to obtain under
the data privacy laws in the Participant’s country, either now or in the future.
The Participant understands that he or she will not be able to participate in
the Plan if he or she fails to execute any such consent or agreement requested
by the Company and/or the Employer.
13.
Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.



7



--------------------------------------------------------------------------------




14.
Clawback Policy. Notwithstanding anything in the Plan to the contrary, the
Company or any of its Subsidiaries or Affiliates will be entitled (i) to recoup
compensation of whatever kind paid to a Participant under the Plan by the
Company or any of its Subsidiaries or Affiliates at any time to the extent
permitted or required by applicable law, Company policy and/or the requirements
of an exchange on which the Company’s shares of Common Stock are listed for
trading, in each case, as in effect from time to time, and (ii) to cancel all or
any portion of the RSUs (whether vested or unvested) and/or require repayment of
any sums (including, in the case of shares of Common Stock, the value of such
shares) or amounts which were received by the Participant in respect of the RSUs
in the event the Company believes in good faith that the Participant has
breached any existing protective covenants, including but not limited to
confidentiality, non-solicitation, non-interference, or non-competition
agreements with the Company or any of its Subsidiaries or Affiliates, and by
accepting the RSUs pursuant to the Plan and this Agreement, Participant
authorizes such clawback and agrees to comply with any Company request or demand
for such recoupment.

15.
Policy Against Insider Trading. By accepting this grant of RSUs, the Participant
acknowledges that the Participant is bound by all the terms and conditions of
the Company’s insider trading policy as may be in effect from time to time. The
Participant further acknowledges that the Participant may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
shares of Common Stock are listed and in applicable jurisdictions, including the
United States, the Participant’s county and the designated broker’s country,
which may affect the Participant’s ability to accept, acquire, sell or otherwise
dispose of shares of Common Stock, rights to shares of Common Stock (e.g., RSUs)
or rights linked to the value of shares of Common Stock under the Plan during
such times as the Participant is considered to have “inside information”
regarding the Company (as defined by the laws in the applicable jurisdictions).
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders the Participant placed before the Participant possessed
inside information. Furthermore, the Participant could be prohibited from (i)
disclosing the inside information to any third party, which may include fellow
employees and (ii) “tipping” third parties or causing them otherwise to buy or
sell securities. Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under the Company’s
insider trading policy as may be in effect from time to time. The Participant
acknowledges that it is the Participant’s responsibility to comply with any
applicable restrictions, and the Participant should speak to his or her personal
advisor on this matter.

16.
Foreign Asset/Account, Exchange Control and Tax Reporting. The Participant may
be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of shares
of Common Stock or cash (including dividends and the proceeds arising from the
sale of shares of Common Stock) derived from his or her participation in the
Plan, to and/or from a brokerage/bank account or legal entity located outside
the Participant’s country. The applicable laws of the Participant’s country may
require that he or she report such accounts, assets, the balances



8



--------------------------------------------------------------------------------




therein, the value thereof and/or the transactions related thereto to the
applicable authorities in such country. The Participant acknowledges that he or
she is responsible for ensuring compliance with any applicable foreign
asset/account, exchange control and tax reporting requirements and should
consult his or her personal legal advisor on this matter.
17.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

18.
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to the
provisions governing conflict of laws.

19.
Venue. For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this Award and this Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of the
State of Texas and agree that such litigation shall be conducted only in the
courts of Tarrant County, Texas, or the federal courts for the Northern District
of Texas, and no other courts where the grant of this Award is made and/or to be
performed.

20.
Nature of Grant. In accepting the RSUs, the Participant acknowledges,
understands and agrees that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
(c)all decisions with respect to future RSU or other grants, if any, will be at
the sole discretion of the Company;
(d)the Participant is voluntarily participating in the Plan;
(e)the RSUs and any shares of Common Stock acquired under the Plan, and the
income and value of the same, are not intended to replace any pension rights or
compensation;
(f)the RSUs and any shares of Common Stock acquired under the Plan, and the
income and value of same, are not part of normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;


9



--------------------------------------------------------------------------------




(g)the future value of the shares of Common Stock underlying the RSUs is
unknown, indeterminable, and cannot be predicted with certainty;
(h)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of the Participant’s
Employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any);
(i)for purposes of the RSUs, the Participant’s Employment or service
relationship will be considered terminated as of the date the Participant is no
longer actively providing services to the Company, the Employer, or any of the
Subsidiaries or Affiliates of the Company (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and unless otherwise
expressly provided in this Agreement or determined by the Company, the
Participant’s right to vest in the RSUs under the Plan, if any, will terminate
as of such date and will not be extended by any notice period (e.g., the
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any); the Committee shall have the
exclusive discretion to determine when the Participant is no longer actively
providing services for purposes of his or her RSU grant (including whether the
Participant may still be considered to be providing services while on a leave of
absence);
(j)unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
(k)unless otherwise agreed with the Company, the RSUs and any shares of Common
Stock acquired under the Plan and the income and value of same, are not granted
as consideration for, or in connection with, the service the Participant may
provide as a director of a Subsidiary or Affiliate; and
(l)the following provisions apply only if the Participant is providing services
outside the United States:
(1)the RSUs and the shares of Common Stock subject to the RSUs, and the income
and value of same, are not part of normal or expected compensation or salary for
any purpose; and
(2)neither the Company, the Employer nor any Subsidiary or Affiliate shall be
liable for any foreign exchange rate fluctuation between the Participant’s local


10



--------------------------------------------------------------------------------




currency and the United States Dollar that may affect the value of the RSUs or
of any amounts due to the Participant pursuant to the settlement of the RSUs or
the subsequent sale of any shares of Common Stock acquired upon settlement.


11



--------------------------------------------------------------------------------




21.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant should consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.

22.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares of Common Stock
issuable upon vesting/settlement of the RSUs prior to the completion of any
registration or qualification of the shares of Common Stock under any local,
state, federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Participant understands that the
Company is under no obligation to register or qualify the shares of Common Stock
with the SEC or any state or foreign securities commission or to seek approval
or clearance from any governmental authority for the issuance or sale of the
shares of Common Stock. Further, the Participant agrees that the Company shall
have unilateral authority to amend the Plan and the Agreement without the
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of shares of Common Stock.

23.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

24.
Language. If the Participant has received this Agreement, or any other document
related to the RSUs and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.

25.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the RSUs and on
any shares of Common Stock acquired upon vesting/settlement of the RSUs, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

26.
Participant Acknowledgment. By the Participant’s electronic acceptance of this
Agreement, the Participant hereby acknowledges receipt of a copy of the Plan and
agrees that this Award is granted under and governed by the terms and conditions
of the Plan and



12



--------------------------------------------------------------------------------




this Agreement. The Participant further acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan and
this Agreement shall be final and conclusive. The Participant acknowledges that
there may be adverse tax consequences upon vesting/settlement of the RSUs or
disposition of the underlying shares of Common Stock and that the Participant
should consult a tax advisor prior to such vesting or disposition. Finally, the
Participant acknowledges that the Participant has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to accepting this Agreement and fully understands all provisions
of the Plan and this Agreement.




13



--------------------------------------------------------------------------------






SCHEDULE A
RSU Vesting Chart


% Eligible to Vest
0%
50%
60%
70%
80%
90%
100%
100%
100%
150%
% Revenue Target Achieved
<90%
90%
91%
92%
93%
94%
95%
100%
102%
105%



% Eligible to Vest
0%
50%
60%
70%
80%
90%
100%
100%
100%
150%
% Pre-Tax & Post-VCP/EIP Adjusted EPS Target Achieved
<85%
85%
86%
87%
88%
89%
90%
100%
105%
115%





















14

